Per Curiam.
This appeal arises out of an automobile collision between vehicles operated by one of the plaintiffs and the defendant. The trial court found in favor of the defendant and entered judgment accordingly. The sole ground of the plaintiff’s appeal is a factual one. The trial court, as the judge of the credibility of witnesses, determined the issue presented and resolved the conflicting evidence against the plaintiffs. Wells v. Village of Orleans, Inc., 132 Vt. 216, 315 A.2d 463 (1974). The evidence in the transcript supports the court’s findings and conclusions.

Judgment affirmed.